                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 16-20904-CV-TORRES


CINDY BELANGER,

             Plaintiff,

v.

RESORTS WORLD BIMINI, et al.,

            Defendants.
_____________________________________/

     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      Currently pending before this Court is a Motion for Summary Judgment filed

by Defendants RESORTS WORLD BIMINI, BIMINI SUPERFAST LIMITED, and

BIMINI SUPERFAST OPERATIONS, LLC (collectively, “Defendants”). [D.E. 59].

Plaintiff CINDY BELANGER (“Plaintiff” or “Belanger”) filed a Response in

Opposition to the Motion on August 29, 2018 [D.E. 72], and Defendants’ Reply

followed on September 14. [D.E. 76]. We have reviewed the parties’ briefing

materials, in addition to the record before us and the legal authorities governing the

dispute. After due consideration, we hold that the Motion is DENIED.

                          I.   FACTUAL BACKGROUND

      The facts of this matter are fairly straightforward, and do not require extensive

recitation. Plaintiff alleges that she tripped over a metal threshold on Defendant’s

vessel Superfast on March 11, 2015. [D.E. 16, ¶ 6]. According to the Amended

Complaint, Plaintiff boarded the vessel and traveled to an exterior deck on the ship
in order to take pictures. Id., ¶ 11. After doing so, Plaintiff claims she tripped and fell

over a metal threshold located at the bottom of one of the vessel’s doors. Id.; see also

Depo. of C. Belanger, D.E. 59-1, p. 38. She denied ever seeing any warning signs in

the area of this specific door or the threshold that allegedly caused her fall. [D.E. 59-

1, p. 43, 48]. The four-count Complaint alleges negligence against each of the three

Defendants. [D.E. 16].

       Defendants now collectively move for summary judgment, claiming that it had

no duty to warn Plaintiff of the alleged dangerous condition because the threshold

was open and obvious to any reasonable person walking in or near the doorway where

the incident took place. [D.E. 59]. Plaintiff, naturally, opposes the Motion, arguing

that the record contains a genuine dispute as to whether or not a factfinder would

determine that a reasonable person in Plaintiff’s position would have observed the

door and appreciated the fact that a metal threshold was present. We agree with

Plaintiff, and will deny the Motion for the reasons stated below.

                              II.    LEGAL STANDARD

       Summary judgment is proper if, following discovery, the pleadings,

depositions, answers to interrogatories, affidavits and admissions on file show that

there is no genuine issue as to any material fact and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a), (b); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). An issue of fact is “material” if, “under the applicable

substantive law, it might affect the outcome of the case.” Hickson Corp. v. N.

Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir. 2004). An issue of fact is “genuine”




                                            2
if “the record taken as a whole could lead a rational trier of fact to find for the

nonmoving party.” Id. at 1260. All the evidence and any factual inferences reasonably

drawn from the evidence must be viewed in the light most favorable to the non-

moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Jackson v.

Bellsouth Telecomms., 372 F.3d 1250, 1280 (11th Cir. 2004).

      Once a party moves for summary judgment, the non-moving party must go

beyond the pleadings and designate specific facts show that the record contains a

genuine issue for trial. Celotex, 477 U.S. at 323-24. The non-movant’s evidence must

be significantly probative to support his or her claims. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). In ruling on summary judgment, we must not weigh

the evidence or make our own findings of fact. Id. at 249; Morrison v. Amway Corp.,

323 F.3d 920, 924 (11th Cir. 2003). Instead, our role is limited to deciding whether

there is sufficient evidence upon which a reasonable juror could find for the non-

moving party. Anderson, 477 U.S. at 249; see also Bannum, Inc. v. City of Fort

Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990) (“If more than one inference could be

construed from the facts by a reasonable fact finder, and that inference introduces a

genuine issue of material fact, then the district court should not grant summary

judgment.”).

                                 III.   ANALYSIS

      Maritime law governs claims brought by passengers seeking to hold cruise ship

operators liable for slip and fall incidents. Sorrels v. NCL (Bahamas) Ltd., 796 F.3d

1275, 1279 (11th Cir. 2015). To prevail on a maritime negligence claim, Plaintiff must




                                          3
show “(1) the defendant had a duty to protect the plaintiff from a particular injury;

(2) the defendant breached that duty; (3) the breach actually and proximately caused

the plaintiff’s injury; and (4) the plaintiff suffered actual harm.” Chaparro v. Carnival

Corp., 693 F.3d 1333, 1336 (11th Cir. 2012). This is consistent with a cruise line’s

duty to provide “reasonable care under the circumstances” to its passengers. Sorrels,

796 F.3d at 1279.

      Defendants’ only argument in support of the Motion is that that the condition

causing Plaintiff’s injury was open and obvious, and that summary judgment should

be entered in its favor. There exists no duty to warn passengers of dangers that are

open and obvious, “[r]egardless of notice.” Aponte v. Royal Caribbean Cruise Lines,

Ltd., 739 F. App’x 531, 536 (11th Cir. 2018) (citing Deperrodil v. Bozovic Marine, Inc.,

842 F.3d 352, 357 (5th Cir. 2016) and Samuels v. Holland America Line-USA, Inc.,

656 F.3d 948, 954 (9th Cir. 2011)). To determine whether a condition is open and

obvious, we must ask “whether a reasonable person would have observed the

condition and appreciated the nature of the condition.” Aponte, 739 F. App’x at 537.

      Defendant argues that a reasonable person should have observed the threshold

causing Plaintiff’s trip and appreciated it prior to her fall. [D.E. 59, p. 5]. In support

of its argument, Defendant claims that “Plaintiff’s testimony clearly establishes that

[the] threshold was an open and obvious condition” because the cruise line placed

warning signs on the fire safety doorways and that Belanger “simply failed to

appreciate the warning signs.” Id. Because of this failure, the Defendants argue, any

actual or constructive notice about the alleged dangerous condition plays no role in




                                            4
our determination and we must conclude that the vessel owners are entitled to

judgment as a matter of law. We disagree.

      We find that there exists a genuine issue of material fact as to whether the

condition was indeed open and obvious, and that a reasonable factfinder could

determine that it was not. Aponte, 739 F. App’x at 537. Plaintiff testified that she did

not see the metal threshold that caused the incident until after she had fallen to the

ground. [Depo. of C. Belanger, D.E. 59-1, pp. 38-40]. The incident took place right

after she boarded the vessel, on the first day of her cruise. Id., pp. 30-31. She also

testified that she not see any warning signs on the door in question immediately prior

to her fall, id. at 48, and Plaintiff submitted an expert report 1 from Zac

Giammarrusco, a digital forensics examiner, that casts doubt on whether the signage

had been placed on the subject door at the time the incident took place. [D.E. 72-1];

cf. Poole v. Carnival Corp., 2015 WL 1566415, at *5 (S.D. Fla. Apr. 8, 2015) (glass

door that passenger ran into was open and obvious because she had passed through

it before the incident and the door was marked by stickers in the glass’s center and a

warning sign on the frame); Lombardi v. NCL (Bahamas) Ltd., 2016 WL 1429586

(S.D. Fla. Apr. 12, 2016) (granting cruise line’s motion for summary judgment on the



1       Although not conclusive, the expert’s findings are persuasive in light of the
record testimony from Defendants’ corporate representative, who indicated that
warnings signs on the vessel “wear out” and “would fall off” regularly, see Depo. of V.
Karavias, D.E. 59-2, p. 52, that passengers may not be made aware of the presence of
the metal thresholds present on the vessel if the warnings signs are missing, id. at
61, and that the ship in question often carried more than 100 replacement warning
signs at any given time to alleviate this problem. Id. at 56. In light of this testimony,
it is not completely out of the question that the expert’s conclusions are correct and
the warning signs were not in place on the day in question.


                                           5
basis of an open and obvious condition because passenger testified that “she was

aware of the step as soon as she entered the cabin” and “had also taken multiple

cruises and found [the risk-creating condition causing her fall] had a step leading

into” the bathroom where the incident occurred).

       Based on this record, there is a genuine dispute over whether or not the

threshold was indeed open and obvious. We are unclear if warning signs were present

at the time of the incident, Plaintiff was unfamiliar with the area in question, and

Ms. Belanger is adamant that she could not see the threshold at the time she opened

the door. See, e.g., Sampson v. Carnival Corp., 2016 WL 7209844, at *3 (S.D. Fla. Dec.

7, 2017) (denying cruise line’s motion for summary judgment that argued presence of

water on floor was open and obvious because “[p]laintiff testified that she did not

notice the floor was wet before her fall despite looking down at the floor while walking

onto the deck.”); Carminati v. NCL (Bahamas) Ltd., 2016 WL 7495126, at *3 (S.D.

Fla. Aug. 11, 2016) (finding plaintiff “narrowly clears the hurdle of summary

judgment” because, among other things, plaintiff “testified that she was not familiar

with the area in which she fell, did not know where she was on the ship when she

approached the doorway, and could not recall using the doorway at issue” prior to the

incident in question). Thus, we are unable to say as a matter of law that the risk-

creating condition was so open and obvious as to obviate the duty Defendant owed

Plaintiff.

       As such, the Motion is DENIED.




                                           6
     DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of

November, 2018.

                                     /s/ Edwin G. Torres
                                     EDWIN G. TORRES
                                     United States Magistrate Judge




                                 7
